Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 7/6/22.
Claims 1-27 are pending.
Response to Amendment/Arguments
Applicant has amended the claims to clarify the invention.  
In view of the amendment to the claims, the previous 112 rejection to claims 1-26 is withdrawn.
Applicant’s arguments, see pages 9-10, filed 7/6/22, with respect to claims 1-10, 14-23, and 27 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. Applicant’s argues that the prior art cited does not suggest servicing I/O access during the vdisk migration without any interruption.  This argument is persuasive as the prior art does indicate that there is little perceptible interruption during servicing the live vdisk migration and no interruption occurs only when an exact replication is not required.  
Allowable Subject Matter
Claims 1-27 are allowed for reasons indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138